DETAILED ACTION
This Office Action is in response to the filing of an amendment on 2/17/2021. As per the amendment, claims 16-18 have been amended, and no claims have been added or cancelled. Thus, claims 1-18 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2005/0065567) in view of Be’Eri (US Pub. 2007/0186928) in view of Brunner et al. (US Pub. 2006/0211950).
Regarding claim 1, Lee discloses a system configured to in-exsufflate a subject (system as seen in Fig. 2, where the respiratory therapy device can both insufflate and exsufflate a patient as seen in [0074] lines 1-8), the system comprising: a pressure generator configured to generate a pressurized flow of breathable gas for delivery to an airway of the subject (flow generator 221 in Fig. 2); one or more sensors configured to generate output signals conveying information related to one or more gas parameters of the pressurized flow of breathable gas 
Lee has a respiratory therapy device that can in-exsufflate a patient. Lee does not have a detailed description of the system being able to mechanically in-exsufflate the patient (though Lee does describe the system usable with a variety of respiratory devices, including ventilators as seen in [0029] lines 5-8, as well as able to deliver forced expirations as seen in [0046] lines 1-5, and that the device can have both positive and negative air pressure such as by servo-ventilation as seen in [0074] lines 1-8). 
However, Be’Eri teaches a similar device comprising a ventilator for respiratory therapy, where the device is able to deliver a mechanical in-exsufflation (see [0003] lines 1-12 where mechanical in-exsufflation is useful for removing secretions from air passageways, can be done with a variety of patient interfaces as seen in [0005] lines 8-12, and is comprised of a positive pressure device such as a ventilator (see ventilator 20 in Fig. 1) and some suction source able to provide a negative pressure (see suction unit 30 in Fig. 1)), 

The modified Lee device has a physical computer processor that determines a breathing parameter by output signals of the first respiratory cycle, and the breathing parameter being a forced vital capacity. The modified Lee device does not have a detailed description of the determined breathing parameters being an upper inflection point, and that adjusting the target respiratory volume for the second respiratory cycle is based on the upper inflection point from the first respiratory cycle to prevent lung overdistention in the subject. 
However, Brunner teaches a system for monitoring ventilator activity, where one of the determined parameters of ventilation is the upper inflection point (see all of [0009] and [0026] where an upper inflection point is measured on a patient’s pressure/volume curve and the upper inflection point is sued as a parameter for adjusting ventilator settings), and adjusting the target respiratory volume for the second respiratory cycle based on the upper inflection point from the first respiratory cycle to prevent lung overdistention in the subject (see all of [0009] and [0012] where the ventilator settings are changed based on measured values, and the measured value includes an upper infection point, in order to change the settings from a first respiratory cycle to a second respiratory cycle, in order to create settings that minimize damage caused from stretching out the lungs). 

Regarding claim 2, the modified Lee device has everything as claimed, including wherein the determined breathing parameters further comprise a force vital capacity (Lee; see [0045] lines 6-15 where a forced vital capacity is one of the possible derived parameters), and the one or more physical computer processors are further configured to: compare the forced vital capacity from the first respiratory cycle to the adjusted target respiratory volume (Lee; see [0048] lines 1-5 and [0049] lines 1-5 as well as [0069] lines 5-11 where a comparison is made between the forced vital capacity and the baseline value from a normal subject to determine the presence of a disease and the device modifies the therapy as seen in [0079]; and where in the modified device in view of Brunner, ventilator settings are changed to accommodate changing patient needs as seen in [0009] and [0010]); and adjust one or both of an insufflation pressure or an insufflation time of the pressurized flow of breathable gas for the different in-exsufflation therapy regime for the second respiratory cycle (Lee; see [0079] lines 5-9 where subsequent modified therapies can have a changed pressure value as determined by the controller in response to measured parameters) based on the comparison between the forced vital capacity from the first respiratory cycle and the adjusted target respiratory volume (Lee; 
Regarding claim 3, the modified Lee device has everything as claimed, including the one or more physical computer processors are further configured to: repeat the determination of the breathing parameters of the subject based on the output signals from a previous respiratory cycle (Lee; see [0045] lines 1-6 where the therapy can be repeated nightly; see also [0049] lines 6-16 where the information is catalogued over time, meaning repetitive respiratory cycles over a duration of time and [0079] where the therapy is able to be modified in subsequent cycles); repeat the delivery of in-exsufflation therapy for one or more respiratory cycles according to different in-exsufflation therapy regime (Lee; see [0045] lines 1-6 where the therapy can be repeated nightly; see also [0049] lines 6-16 where the information is catalogued over time, meaning repetitive respiratory cycles over a duration of time and [0079] where the therapy can be modified in subsequent cycles), based on the determined breathing parameters of the subject and the target respiratory volume from the previous respiratory cycle, such that the forced vital capacity of the subject from a subsequent respiratory cycle satisfies the adjusted target respiratory volume (Lee; [0048] lines 1-5 and [0049] lines 1-5 where the forced vital capacity is compared to a baseline normal value for a patient, which is the target respiratory volume, and see [0078] lines 7-16 and [0086] lines 1-9 where changes to the delivered respiratory therapy is based on changes in sensed forced vital capacity parameter, which directly correlates with changing patient cardiopulmonary condition).

Regarding claim 5, the modified Lee device has everything as claimed, including wherein the first respiratory cycle further includes a first pause (Lee; see [0065] lines 5-20 where some pause occurs between the inspiration and exhalation phase as the patient ends inspiration and prepares to exhale, or alternatively as exhalation ends and inspiration is about to begin) and the one or more physical computer processors are further configured to determine the forced vital capacity of the subject (Lee; see [0045] lines 5-15 and [0048] lines 1-5) based on the output signals during the first insufflation and first pause of the first respiratory cycle (Lee; see 
Regarding claim 6, Lee discloses a method for controlling an in-exsufflation system to inexsufflate a subject (system as seen in Fig. 2, where the respiratory therapy device can both insufflate and exsufflate a patient as seen in [0074] lines 1-8), the in-exsufflation system comprising a pressure generator (flow generator 221 in Fig. 2), one or more sensors (sensors 235 in Fig. 2; see [0065] lines 1-6 and [0045] lines 1-6), and one or more physical computer processors (sensor signal processor 230 in Fig. 2; see also [0069] lines 5-11), the method comprising: generating, with the pressure generator, a pressurized flow of breathable gas for delivery to an airway of the subject (flow generator 221 in Fig. 2); generating, with the one or more sensors, output signals conveying information related to one or more gas parameters of the pressurized flow of breathable gas (see [0045] lines 1-6; [0055] lines 4-14; [0065] lines 1-6; and [0069] lines 5-11 where gas parameters are measured by the sensor and processed by the processor, including the gas parameter of the phase of the patient’s respiratory cycle); obtaining, with the one or more physical computer processors, a target respiratory volume (see 
Lee has a respiratory therapy device that can in-exsufflate a patient. Lee does not have a detailed description of the system being able to mechanically in-exsufflate the patient (though Lee does describe the system usable with a variety of respiratory devices, including ventilators as seen in [0029] lines 5-8, as well as able to deliver forced expirations as seen in [0046] lines 1-5, and that the device can have both positive and negative air pressure such as by servo-ventilation as seen in [0074] lines 1-8). 
However, Be’Eri teaches a similar device comprising a ventilator for respiratory therapy, where the device is able to deliver a mechanical in-exsufflation (see [0003] lines 1-12 where mechanical in-exsufflation is useful for removing secretions from air passageways, can be done with a variety of patient interfaces as seen in [0005] lines 8-12, and is comprised of a positive pressure device such as a ventilator (see ventilator 20 in Fig. 1) and some suction source able to provide a negative pressure (see suction unit 30 in Fig. 1)), 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory therapy device of Lee to be a mechanical in-exsufflator as taught by Be’Eri as it would provide the respiratory therapy system with the benefit of being able to forcibly remove secretions, while also yielding the predictable result of being an alternate respiratory therapy device still capable of both positive and negative pressure. 

However, Brunner teaches a system for monitoring ventilator activity, where one of the determined parameters of ventilation is the upper inflection point (see all of [0009] and [0026] where an upper inflection point is measured on a patient’s pressure/volume curve and the upper inflection point is sued as a parameter for adjusting ventilator settings), and adjusting the target respiratory volume for the second respiratory cycle based on the upper inflection point from the first respiratory cycle to prevent lung overdistention in the subject (see all of [0009] and [0012] where the ventilator settings are changed based on measured values, and the measured value includes an upper infection point, in order to change the settings from a first respiratory cycle to a second respiratory cycle, in order to create settings that minimize damage caused from stretching out the lungs). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensed and analyzed parameters of the modified Lee device to determine the upper inflection point of the ventilation cycle for changing the ventilator settings as taught by Brunner, as it would introduce an additional 
Regarding claim 7, the modified Lee device has everything as claimed, including wherein the determined breathing parameters further comprise a force vital capacity (Lee; see [0045] lines 6-15 where a forced vital capacity is one of the possible derived parameters), and the one or more physical computer processors are further configured to: compare the forced vital capacity from the first respiratory cycle to the adjusted target respiratory volume (Lee; see [0048] lines 1-5 and [0049] lines 1-5 as well as [0069] lines 5-11 where a comparison is made between the forced vital capacity and the baseline value from a normal subject to determine the presence of a disease and the device modifies the therapy as seen in [0079]; and where in the modified device in view of Brunner, ventilator settings are changed to accommodate changing patient needs as seen in [0009] and [0010]); and adjust one or both of an insufflation pressure or an insufflation time of the pressurized flow of breathable gas for the different in-exsufflation therapy regime for the second respiratory cycle (Lee; see [0079] lines 5-9 where subsequent modified therapies can have a changed pressure value as determined by the controller in response to measured parameters) based on the comparison between the forced vital capacity from the first respiratory cycle and the adjusted target respiratory volume (Lee; see [0048] lines 1-5 and [0049] lines 1-5 as well as [0078] lines 7-16 and [0079] where the delivered respiratory therapy changes based on the comparison made between forced vital capacity and the baseline value from a normal subject, such that target values adjust with changing patient cardiopulmonary condition).

Regarding claim 9, the modified Lee device has everything as claimed, including wherein the determined breathing parameters further comprise a forced vital capacity (Lee; see [0045] lines 6-15 where a forced vital capacity is one of the possible derived parameters) and the one or more physical computer processors are further configured to: determine the forced vital 
Regarding claim 10, the modified Lee device has everything as claimed, including determining with one or more physical computer processors the forced vital capacity of the subject (Lee; see [0045] lines 5-15 and [0048] lines 1-5) based on the output signals during the first insufflation and first pause of the first respiratory cycle (Lee; see [0041] lines 1-6 where output signals such as forced vital capacity can be determined during a forced inspiration) and comparing the forced vital capacity determined based on the output signal during the first insufflation and first pause to a corresponding exsufflation volume based on the output signals during the first exsufflation of the first respiratory cycle (Lee; see [0045] lines 5-15 where the forced vital capacity is measured based off of values attained during forced expiration; and see [0048] lines 1-9 where the forced vital capacity which can be determined during a first insufflation and first pause as seen in [0041] lines 1-6 can compare with a corresponding forced 
Regarding claim 11, Lee discloses a system configured to in-exsufflate a subject (system as seen in Fig. 2, where the respiratory therapy device can both insufflate and exsufflate a patient as seen in [0074] lines 1-8), the system comprising: means for generating a pressurized flow of breathable gas for delivery to an airway of the subject (flow generator 221 in Fig. 2); means for generating output signals conveying information related to one or more gas parameters of the pressurized flow of breathable gas (sensors 235 in Fig. 2; see [0065] lines 1-6 and [0045] lines 1-6); means for obtaining a target respiratory volume (see [0042] lines 1-9 where a normal value is calculated for comparison; see also [0048] lines 1-9 where the target respiratory volume is the predicted values of forced vital capacity (FVC) and/or forced expiratory volume (FEV) that measured values are compared to; note that applicant’s specification in [0030] states “the target respiratory volume includes one or more of … a target forced vital capacity, … and/or other target respiratory volumes”); means for determining one or more gas parameters of the pressurized flow of breathable gas (see [0045] lines 1-6; [0055] lines 4-14; [0065] lines 1-6; and [0069] lines 5-11 where gas parameters are measured by the sensor and processed by the processor, including the gas parameter of the phase of the patient’s respiratory cycle); means for delivering in-exsufflation therapy during a first respiratory cycle according to an in-exsufflation therapy regime based on the determined gas parameters (see [0065] lines 1-20 and [0078] lines 7-16 where the therapy is based off of at least the phase of the respiratory cycle), the first respiratory cycle including a first insufflation and a first exsufflation (see [0074] lines 1-8 where the respiratory therapy device does both a 
Lee has a respiratory therapy device that can in-exsufflate a patient. Lee does not have a detailed description of the system being able to mechanically in-exsufflate the patient (though Lee does describe the system usable with a variety of respiratory devices, including ventilators as seen in [0029] lines 5-8, as well as able to deliver forced expirations as seen in [0046] lines 1-5, and that the device can have both positive and negative air pressure such as by servo-ventilation as seen in [0074] lines 1-8). 
However, Be’Eri teaches a similar device comprising a ventilator for respiratory therapy, where the device is able to deliver a mechanical in-exsufflation (see [0003] lines 1-12 where mechanical in-exsufflation is useful for removing secretions from air passageways, can be done with a variety of patient interfaces as seen in [0005] lines 8-12, and is comprised of a positive 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory therapy device of Lee to be a mechanical in-exsufflator as taught by Be’Eri as it would provide the respiratory therapy system with the benefit of being able to forcibly remove secretions, while also yielding the predictable result of being an alternate respiratory therapy device still capable of both positive and negative pressure. 
The modified Lee device has a physical computer processor that determines a breathing parameter by output signals of the first respiratory cycle, and the breathing parameter being a forced vital capacity. The modified Lee device does not have a detailed description of the determined breathing parameters being an upper inflection point, and that adjusting the target respiratory volume for the second respiratory cycle is based on the upper inflection point from the first respiratory cycle to prevent lung overdistention in the subject. 
However, Brunner teaches a system for monitoring ventilator activity, where one of the determined parameters of ventilation is the upper inflection point (see all of [0009] and [0026] where an upper inflection point is measured on a patient’s pressure/volume curve and the upper inflection point is sued as a parameter for adjusting ventilator settings), and adjusting the target respiratory volume for the second respiratory cycle based on the upper inflection point from the first respiratory cycle to prevent lung overdistention in the subject (see all of [0009] and [0012] where the ventilator settings are changed based on measured values, and the measured value includes an upper infection point, in order to change the settings from a first 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensed and analyzed parameters of the modified Lee device to determine the upper inflection point of the ventilation cycle for changing the ventilator settings as taught by Brunner, as it would introduce an additional parameter to the system of Lee control the settings of the ventilator to prevent lung stretching and improve patient comfort. In the modified Lee device, ventilator settings are changed over time to adjust for patient needs, for enhancing comfort and improving safety.
Regarding claim 12, the modified Lee device has everything as claimed, including wherein the determined breathing parameters further comprise a force vital capacity (Lee; see [0045] lines 6-15 where a forced vital capacity is one of the possible derived parameters), and means for comparing the forced vital capacity from the first respiratory cycle to the adjusted target respiratory volume (Lee; see [0048] lines 1-5 and [0049] lines 1-5 as well as [0069] lines 5-11 where a comparison is made between the forced vital capacity and the baseline value from a normal subject to determine the presence of a disease and the device modifies the therapy as seen in [0079]; and where in the modified device in view of Brunner, ventilator settings are changed to accommodate changing patient needs as seen in [0009] and [0010]); and means for adjusting an insufflation pressure or an insufflation time of the pressurized flow of breathable gas for the different in-exsufflation therapy regime for the second respiratory cycle (Lee; see [0079] lines 5-9 where subsequent modified therapies can have a changed pressure value as determined by the controller in response to measured parameters) based on 
Regarding claim 13, the modified Lee device has wherein the determined breathing parameters further comprise a force vital capacity (Lee; see [0045] lines 6-15 where a forced vital capacity is one of the possible derived parameters), and means for repeating the determination of the breathing parameters of the subject based on the output signals from a previous respiratory cycle (Lee; see [0045] lines 1-6 where the therapy can be repeated nightly; see also [0049] lines 6-16 where the information is catalogued over time, meaning repetitive respiratory cycles over a duration of time); means for repeating the delivery of in-exsufflation therapy for one or more respiratory cycles according to different in-exsufflation therapy regime (Lee; see [0045] lines 1-6 where the therapy can be repeated nightly; see also [0049] lines 6-16 where the information is catalogued over time, meaning repetitive respiratory cycles over a duration of time and [0079] where the therapy can be modified in subsequent cycles), based on the determined breathing parameters of the subject and the target respiratory volume from the previous respiratory cycle, such that the forced vital capacity of the subject from a subsequent respiratory cycle satisfies the adjusted target respiratory volume (Lee; [0048] lines 1-5 and [0049] lines 1-5 where the forced vital capacity is compared to a baseline normal value for a patient, which is the target respiratory volume, and see [0078] lines 7-16 and [0086] lines 1-9 where changes to the delivered respiratory therapy is based on changes in sensed forced 
Regarding claim 14, the modified Lee device has everything as claimed, including wherein the determined breathing parameters further comprise a forced vital capacity (Lee; see [0045] lines 6-15 where a forced vital capacity is one of the possible derived parameters), and the means for determining one or more breathing parameters of the subject is further configured to: determine the forced vital capacity based on a sum of an inhalation volume and a pause volume (Lee; see [0036] lines 1-18 where a vital capacity is a sum of inspiratory capacity (an inhalation volume) and expiratory reserve volume (a pause volume) which are summed together to create a vital capacity measurement. Further, it is noted that [0042] of the Applicant’s specification has forced vital capacity equal to inspiratory volume plus pause volume, such that the inspiratory capacity corresponds to an inspiratory volume and the expiratory reserve volume corresponds to a pause volume) and determine the upper inflection point based on a second derivative of a pressure volume curve representative of a first respiratory cycle (Brunner; see [0009] where the upper inflection point is determined from a pressure volume curve, and it is understood that an inflection points of curves on a graph are determined by a second derivative which corresponds to a location at which is curvature of the graph changes).
Regarding claim 15, the modified Lee device has everything as claimed, including wherein the first respiratory cycle further includes a first pause (Lee; see [0065] lines 5-20 where some pause occurs between the inspiration and exhalation phase as the patient ends inspiration and prepares to exhale, or alternatively as exhalation ends and inspiration is about .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Be’Eri and Brunner as applied to claims 2, 8, and 12 above, respectively, and further in view of Stenzler (US Pat. 5,937,854).
Regarding claims 16-18, the modified Lee device has a physical computer processor configured to adjust the insufflation pressure of the pressurized flow of breathable gas for the different in-exsufflation therapy regime for the second respiratory cycle and subsequent respiratory cycles (Lee; see [0078] and [0079] where the applied gas pressure for subsequent therapy regimes is modified), and wherein adjusting the insufflation pressure comprised increasing the insufflation pressure (Lee; see [0078] and [0079] where the applied gas pressure 
The modified Lee device does not have a detailed description where increasing the insufflation pressure is done according to a predetermined pressure step profile for each subsequent respiratory cycle until a maximum insufflation pressure is reached, the maximum insufflation pressure comprising a pressure that corresponds to the upper inflection point for the first respiratory cycle. 
However, Stenzler teaches a similar device for controlling a ventilator device, where increasing the insufflation pressure is done according to a predetermined pressure step profile for each subsequent respiratory cycle until a maximum insufflation pressure is reached (see Col. 2 lines 34-43 where the increases in pressure in the device are done step-wise over time, and a maximum insufflation pressure being the pressure at which the increases of pressure stop), the maximum insufflation pressure comprising a pressure that corresponds to the upper inflection point for the first respiratory cycle (see Col. 3 lines 44-65 where the upper inflection point is used as an upper threshold value for determining what the maximum pressure that can be applied without damaging the lungs is, and that inflection point is previously determined). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of the insufflation pressure in the modified Lee device to change stepwise and correspond to an upper inflection point as taught by Stenzler, as setting the change in applied pressure to correspond with an upper inflection point prevents overdistention of the lungs (Stenzler; see Col. 3 lines 44-52).
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. Applicant argues on pages 11-12 of the remarks that the cited prior art references do not have a determination of the upper inflection points during a first cycle, and an adjustment of the respiratory volume for a second cycle based on the upper inflection point. More specifically, Applicant argues that the applied Brunner reference does not explicitly recite a determination of the upper inflection point during a first cycle to modify respiratory volume of a second cycle, nor is the device used for mechanical in-exsufflation therapy. The argument is not well taken. As seen in the above rejection, the applied Lee reference does disclose using breathing parameters from a first cycle to adjust target respiratory volume of a second, subsequent cycle. The applied Brunner reference is then relied upon to teach the use of an upper inflection point as a breathing parameter that is used to control the settings of a ventilator device (see [0009]). The combination then creates a modified Lee device which uses breathing parameters from a first cycle to adjust the respiratory volume of a second cycle, where one of the parameters used is an upper inflection point as taught by Brunner. The Brunner reference is not being relied upon to teach a mechanical in-exsufflation, nor the specific control system for changing a second respiratory cycle based on a first respiratory cycle. The Brunner reference merely teaches the use of an additional breathing parameter that is known in the art to be used for adjusting settings of a respiratory device in order to prevent damage to the lungs. Thus, it is understood that Lee modified by Be’Eri teaches a mechanical in-exsufflation system where breathing parameters of a first cycle change the respiratory volume . 
For the reasons above, the rejections hold.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785